Title: To George Washington from Colonel David Henley, 16 November 1778
From: Henley, David
To: Washington, George


  
    Sir
    Bedford [N.Y.] 16th Novemr 1778
  
I receivd a Letter last Evening from Capt. Wales (of Col. Guist Corps[)], dated Bergin the 13 Inst., in which he says the Fleet at Staten Island consisting of Thirty seven Transports (with troops on board[)], and two Men of War got under way, and he saw them sail through the Narrows at sun set that Evening: that he will continue to watch the farther motions of the rest of the fleet, and that I may expect him soon then your Excellency shall have the farther particulars as he relates them. I am with due Respect Your Excellencys most obdt and Hum. Servt

  David Henley

